DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 05/16/2022.
Claims 1-5, 8, 10, 11, 13 and 20 have been amended.
Claims 19 are objected to.
Claims 1-12, 14-17, 20-26 are rejected.
Claims 13, 18 are allowed.

Claim Objections
Claims 1-5, 7-11, 14-16, 19-16 are objected to because of the following informalities:  For claim 1, limitation “staleticket” appears to be a typographical error for “stale ticket”.  For claim 2, limitation “thanthe” appears to be a typographical error for “than the”.  For claim 3, “ticketto” appears to be a typographical error for “ticket to”.  For claim 4, “updatethe” appears to be a typographical error for “update the”.  For claim 5, “tickebeing” appears to be a typographical error for “ticket being”.  For claim 7, “oneor” appears to be a typographical error for “one or”.  For claim 8, “databasesystem” appears to be a typographical error for “database system”.  For claim 9, “byanalyzing” appears to be a typographical error for “by analyzing”.  For claim 10, “differentprocessing” appears to be a typographical error for “different processing”, and “[[and” appears to be a typographical error for “or”.  For claim 11, “differentprocessing” appears to be a typographical error for “different processing”.  For claim 14, “retries,requesting” appears to be a typographical error for “retries, requesting”.  For claim 15, “toreset” appears to be a typographical error for “to reset”.  For claim 16, “themaster” appears to be a typographical error for “the master”.  For claim 19, “typeof” appears to be a typographical error for “type of”.  For claim 20, “thatin” appears to be a typographical error for “that in”, and “ona” appears to be a typographical error for “on a”.  For claim 21, “retries,requesting” appears to be a typographical error for “retries, requesting”.  For claim 22, “resetthe” appears to be a typographical error for “reset the”.  For claim 23, “ticketfrom” appears to be a typographical error for “ticketfrom”.  For claim 24, “ofinstructions” appears to be a typographical error for “of instructions”, and “andrequest” appears to be a typographical error for “and request”.  For claim 25, “ofinstructions” appears to be a typographical error for “of instructions”, and “executedby” appears to be a typographical error for “executed by”.  For claim 26, “ofinstructions” appears to be a typographical error for “of instructions”, and “typeof” appears to be a typographical error for “type of”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a scheduler”, “a master”, “a worker”, “a supervisor” in claim 1; “the supervisor is configured to determine…, the supervisor is to request…” in claims 2 and 3; “the supervisor requesting” in claim 4; “the supervisor is configured to check… and request…” in claim 5; “the scheduler gets…” in claim 7; “the master determines…” in claim 9; “a scheduler”, “a master”, “a worker” in claim 13; “the supervisor” “determining” and “requesting” 14; “the supervisor” “determining” and “requesting” in claim 15; “the supervisor” “checking” and “requesting” in claim 17; “the scheduler” “getting” in claim 18; “the master” “determining” in claim 18; “a scheduler”, “a master”, “a worker” in claim 20; and various functions recited in claims 21-26 for “the scheduler”, “the master”, “the worker” and “the supervisor”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the staleticket" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the supervisor" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the supervisor" in the first clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 depend either directly or indirectly on claim 1 and are rejected as a result.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	In summary, claim 20 recites a “tangible machine-readable medium” storing instructions that perform various functions.  The specification of the present application fail to specifically define what a “tangible machine-readable medium” is. As such, it does not exclude the machine-readable medium from being a signal.  Thus, the broadest, reasonable interpretation of “computer readable storage medium” in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101 (see MPEP 2106.03(I)). The examiner suggests amending the claim to recite a tangible “non-transitory” machine-readable medium.
	Accordingly, claim 20 fails to recite statutory subject matter under 35 U.S.C. 101. Claims 21-26 depend on and do not cure the deficiencies of claim 20—therefore claims 21-26 are also directed to non-statutory subject matter.

Allowable Subject Matter
Claims 13, 18 are allowed.
	As per claim 13, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “processing, by the worker, an abort request received by the worker, the abort request instructing the worker to abort performance of the computing job defined by the stale ticket.”
	Claim 18 depend on claim 13 and is allowable as a result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        July 2, 2022